STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                   April 19, 2016
              Plaintiff-Appellee,                                  9:30 a.m.

v                                                                  No. 322852
                                                                   Ottawa Circuit Court
TYRONE MCKENSEY CLARK,                                             LC No. 13-037767-FH

              Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and MURRAY, JJ.

MARKEY, J.

        Defendant appeals by leave granted a judgment of sentence in which the trial court
ordered defendant to serve, on his guilty plea to delivery of less than 50 grams of cocaine,
second offense, MCL 333.7401(2)(a)(iv); MCL 333.7413(2), 38 months to 240 months’
imprisonment consecutive to a federal sentence that defendant was serving. Defendant argues
that his federal supervised release was not “parole” under MCL 768.7a(2); therefore, the trial
court erred by ordering his sentence to run consecutively to the federal sentence. Defendant also
asserts the trial court erred by not awarding him credit for time he served before sentencing. We
agree in part and remand for resentencing.

                      I. SUMMARY OF FACTS AND PROCEEDINGS

       As a result of a police investigation between July 2013 and September 2013, defendant
was charged with delivering less than 50 grams of cocaine, MCL 333.7401(2)(a)(iv), and
possession of marijuana, MCL 333.7403(2)(d). The prosecution gave notice that these charges
were subject to second-offense enhancement pursuant to MCL 333.7413(2).

       At the time of defendant’s arrest, he was on federal supervised release because of his
2004 conviction for delivery of cocaine and felon-in-possession of a firearm. Defendant was
sentenced on these federal offenses to 110 months in federal prison followed by a three year




                                               -1-
supervised release term.1 Defendant remained incarcerated until his supervised release term
began on August 16, 2012, and which was scheduled to expire on August 5, 2015.

        On February 28, 2014, defendant pleaded guilty in the present case to delivery of less
than 50 grams of cocaine, second offense, in exchange for the dismissal of the possession of
marijuana charge. The prosecutor also agreed not to bring any further charges in this case (e.g.,
fleeing and eluding). In establishing a factual basis for his plea, defendant admitted to delivering
cocaine to another individual on July 2, 2013, and also admitted that he had previously been
convicted of possession of marijuana under Michigan’s Controlled Substances Act. The trial
court accepted defendant’s guilty plea.

       At his sentencing proceeding on May 14, 2014, defendant admitted that he was on
“parole” at the time he committed the charged offense. But defendant also stated that he
believed the recommended sentence was “absurd” because he was never informed about a
“mandatory consecutive sentence.” The trial court explained to defendant that Michigan law
required “that any offense committed while on parole status . . . be consecutive to parole.”
Thus, when imposing sentence, the trial court explained that the ordered period of imprisonment
“begins upon the conclusion of [the sentence for] the crime for which you were on parole.”

        On May 23, 2015, defendant moved in propria persona for resentencing on the basis that
he was not on “parole” at the time of sentencing. The trial court issued an opinion and order
denying defendant’s motion on May 29, 2014. The trial court noted that defendant’s presentence
investigation report (PSIR) confirmed that defendant “was on parole status” when he committed
this offense. Defendant’s PSIR indicates that he was sentenced in federal court to 20 months’
imprisonment as a result of a “parole violation” for his involvement in the instant offense.

       Defendant filed a delayed application for leave to appeal in this Court on July 22, 2014.
On August 27, 2014, this Court denied leave to appeal “for lack of merit in the grounds
presented.” Defendant subsequently filed an application for leave to appeal in the Michigan
Supreme Court, which issued an order directing plaintiff to file an answer to defendant’s
application for leave to appeal. See People v Clark, 498 Mich. 880; 869 NW2d 273 (2015).
After plaintiff did so, the Court considered defendant’s application for leave to appeal and
remanded to this Court “for consideration as on leave granted.” Id.

                                         II. ANALYSIS

                               A. PRESERVATION OF ISSUES

       To preserve a sentencing issue for appeal, a defendant must raise the issue “at sentencing,
in a proper motion for resentencing, or in a proper motion to remand filed in the court of


1
  18 USC 3583(a) provides that in all cases, a federal court may, and in certain cases must, when
“imposing a sentence to a term of imprisonment for a felony or a misdemeanor, . . . include as a
part of the sentence a requirement that the defendant be placed on a term of supervised release
after imprisonment . . . .”


                                                -2-
appeals.” MCR 6.429(C); People v McLaughlin, 258 Mich. App. 635, 670; 672 NW2d 860
(2003). In a motion for resentencing, defendant argued that he was not subject to consecutive
sentencing because he was not on “parole” at the time the offense was committed. Therefore,
this issue is preserved.

       However, defendant’s argument regarding sentencing credit is unpreserved because he
did not request credit for time served at sentencing or object to the trial court’s order denying
him sentencing credit. See People v Meshell, 265 Mich. App. 616, 638; 696 NW2d 754 (2005).

                                 B. STANDARD OF REVIEW

         A consecutive sentence cannot be imposed under Michigan law in the absence of
statutory authority. People v Chambers, 430 Mich. 217, 222; 421 NW2d 903 (1988). Thus,
whether a trial court may impose consecutive sentences is a question of statutory interpretation
that is reviewed de novo. People v Gonzalez, 256 Mich. App. 212, 229; 663 NW2d 499 (2003).

        With respect to defendant’s argument regarding sentencing credit, this Court’s review is
limited to plain error affecting substantial rights because the issue was not preserved. People v
Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). Relief is available only when (1) an error
occurred, (2) the error was plain, clear or obvious, and (3) the error affected substantial rights
meaning it affected the outcome of the proceedings. Id. Additionally, reversal will be warranted
only when the error resulted in the conviction of an actually innocent defendant or when the error
seriously affected the fairness, integrity, or public reputation of the judicial proceedings. Id.

                                       C. DISCUSSION

        Because we conclude that a federal “supervised release term” is not the same as “parole”
under Michigan’s criminal justice system, we necessarily conclude that MCL 768.7a(2) does not
provide statutory authority for defendant’s sentence for the instance offense to run consecutively
to his federal sentences for which he was on “supervised release” when the instant offense was
committed. Consequently, we must remand this case to the trial court for resentencing. With
respect to defendant’s argument regarding the trial court’s denial of sentencing credit, however,
defendant has failed to establish plain error warranting relief.

        Defendant’s PSIR states that he was sentenced to “110 months with 3 years SRT” for his
federal convictions. A three-year supervised release term is consistent with 18 USC 3583(b).
Despite this reference to supervised release, the remainder of defendant’s PSIR refers only to
defendant’s being on “federal parole.” Likewise, at sentencing, the parties—including
defendant—used the term “federal parole,” as opposed to “supervised release.” Nevertheless,
the parties on appeal agree that at sentencing defendant mischaracterized his federal supervised
release as parole, and that at the time he committed the instant offense, defendant was on federal
supervised release with respect to his federal convictions.

       There is currently no binding case law addressing whether under MCL 768.7a(2) a
consecutive sentence may be ordered for an individual who was on federal supervised release, as
opposed to parole, at the time of the offense. A number of unpublished opinions of this Court
suggest that parole and federal supervised release are not identical. See e.g., People v Kirk,
unpublished opinion per curiam of the Court of Appeals, issued July 10, 2014 (Docket No.
                                               -3-
314416), p 6 (“Presuming, without deciding, that the trial court clearly erred when it found that
[the] defendant was on parole rather than supervised release . . .”) (emphasis added); People v
Shaw, unpublished opinion per curiam of the Court of Appeals, issued July 2, 1999 (Docket No.
210717), p 4 (reviewing the defendant’s argument “under the assumption that he was not subject
to . . . consecutive sentencing on account of his federal supervised release status”). And, one
former justice of our Supreme Court opined in dissenting from an order denying leave to appeal
that the same argument that defendant advances in this case was meritorious. See People v
Williams, 463 Mich. 942; 621 NW2d 214 (2000) (CORRIGAN, J, dissenting) (“Defendant argues
that MCL 768.7a(2) . . . does not prescribe consecutive sentencing for a state offense he
committed while on ‘supervised release’ rather than ‘parole’ from a federal term of
imprisonment. The plain text of the statute supports defendant’s view.”).

        In Michigan, a consecutive sentence may be imposed only if specifically authorized by
statute. Chambers, 430 Mich. at 222; People v Stead, 270 Mich. App. 550, 551; 716 NW2d 324
(2006). In ordering that defendant’s delivery of cocaine sentence in the instant case should run
consecutively to his federal sentence, the trial court relied on MCL 768.7a(2), which provides:

       If a person is convicted and sentenced to a term of imprisonment for a felony
       committed while the person was on parole from a sentence for a previous offense,
       the term of imprisonment imposed for the later offense shall begin to run at the
       expiration of the remaining portion of the term of imprisonment imposed for the
       previous offense. [Emphasis added.]

        When interpreting statutes, our primary goal is to “ascertain and give effect to the intent
of the Legislature.” People v Armisted, 295 Mich. App. 32, 37; 811 NW2d 47 (2011). This Court
first reviews the specific language of the statute because the Legislature is presumed to have
intended the meaning that it plainly expressed. Id. Unless a word or phrase is a term of art or
defined by the statute, every word or phrase of a statute should be accorded its plain and ordinary
meaning. MCL 8.3a; People v Thompson, 477 Mich. 146, 151; 730 NW2d 708 (2007). A
dictionary may be consulted regarding the common, generally accepted meaning of a word. Id.
at 151-152; People v Spann, 250 Mich. App. 527, 530; 655 NW2d 251 (2002). When the
statutory language is clear and unambiguous, this Court assumes the Legislature intended the
plain meaning it expressed, and we enforce the statute as written. People v Gardner, 482 Mich.
41, 50; 753 NW2d 78 (2008). Otherwise, a statute is subject to judicial construction only when it
is ambiguous, i.e., either two provisions irreconcilably conflict or a provision is equally
susceptible to more than one meaning. Gardner, 482 Mich. at 50 n 12. If judicial construction is
appropriate because of ambiguity, we must construe the statutory language reasonably, keeping
in mind the apparent purpose of the statute. People v Feezel, 486 Mich. 184, 205; 783 NW2d 67
(2010). Finally, nothing may be read into an unambiguous statute that is not within the manifest
intention of the Legislature as derived from the language of the statute itself. People v
Breidenbach, 489 Mich. 1, 10; 798 NW2d 738 (2011).

       The parties do not dispute the general meaning of MCL 768.7a(2) insofar as it prescribes
consecutive sentencing for a later offense when that offense is committed while the individual is
on parole from a previous offense. See People v Phillips, 217 Mich. App. 489, 498-499; 522
NW2d 487 (1996). The parties only dispute whether “supervised release” with respect to a
conviction on a federal offense comes within the meaning of the term “parole” as used in the

                                                -4-
statute: defendant argues that the term does not include federal supervised release, while
plaintiff argues that it does. We note that while the Phillips Court determined that MCL
768.7a(2) applied to individuals on parole from federal offenses, the opinion did not address
federal supervised release. We conclude, for reasons discussed hereafter, the two terms are not
interchangeable.

       There is a basic difference between Michigan’s criminal justice system and the federal
criminal justice system. Michigan, in general, employs an indeterminate sentencing scheme
when a person is convicted of a crime that requires imprisonment. See People v Lockridge, 498
Mich. 358, 380 n 18; 870 NW2d 502 (2015). An “indeterminate sentence” is one “ ‘of an
unspecified duration, such as one for a term of 10 to 20 years.’ ” Id., quoting People v Drohan,
475 Mich. 140, 153 n 10; 715 NW2d 778 (2006), quoting Black’s Law Dictionary (8th ed).
“[U]nder an indeterminate scheme, a defendant receives a minimum sentence and a maximum
sentence. In Michigan, for instance, the law provides that the maximum portion of a defendant’s
indeterminate sentence must be the “maximum penalty provided by law . . . .” People v Harper,
479 Mich. 599, 612-613, n 21; 739 NW2d 523 (2007), quoting MCL 769.8(1).

        Once a Michigan judge imposes a valid indeterminate sentence of imprisonment with the
Department of Corrections (DOC), the sentencing court has no authority to modify the sentence.
People v Holder, 483 Mich. 168, 170, 177; 767 NW2d 423 (2009). Rather, the Parole Board of
the Department of Corrections is vested with the authority to grant “parole” to qualified prison
inmates. In re Parole of Bivings, 242 Mich. App. 363, 372; 619 NW2d 163 (2000): MCL 791.231
et seq. The Parole Board has the discretion to grant or deny parole and to discharge the prisoner
if the prisoner satisfactorily completes the terms of parole. People v Idziak, 484 Mich. 549, 584-
585; 773 NW2d 616 (2009) (citations omitted). Parole is a conditional release. A paroled
prisoner, however, remains technically in the custody of the DOC but is permitted to leave the
confinement of prison. Holder, 483 Mich. at 172-173; People v Raihala, 199 Mich. App. 577,
579; 502 NW2d 755 (1993). Until a prisoner is discharged from parole, the Parole Board may
rescind parole for cause if a parole violation has been proven by a preponderance of the
evidence, MCL 791.240a, and may amend an existing order of parole, MCL 791.236(3). See
Holder, 483 Mich. at 173. Parole in Michigan is described by our Supreme Court as follows:

               “The purpose of a parole is to keep the prisoner in legal custody while
       permitting him to live beyond the prison inclosure [sic] so that he may have an
       opportunity to show that he can refrain from committing crime. It is a conditional
       release, the condition being that if he makes good he will receive an absolute
       discharge from the balance of his sentence; but if he does not make good he will
       be returned to serve his unexpired time. The absolute discharge is something
       more than a release from parole. It is a remission of the remaining portion of his
       sentence. Like a pardon, it is a gift from the executive, and like any other gift it
       does not become effective until it is delivered and accepted. After delivery it
       cannot be recalled.” [Id. at 173, quoting In re Eddinger, 236 Mich. 668, 211 N.W.
54 (1926) (italics removed); see also Raihala, 199 Mich. App. at 579.]

       Thus, under Michigan law, “parole” is consistent with the definition of that term in
Black’s Law Dictionary (10th ed): “The conditional release of a prisoner from imprisonment
before the full sentence has been served.” It is also consistent with the first pertinent definition

                                                -5-
of “parole” in Merriam Webster’s Collegiate Dictionary (11th ed) of “a conditional release of a
prisoner serving an indeterminate sentence.” A prisoner becomes “parole eligible” after serving
the minimum term of an intermediate sentence, and the Parole Board may then determine
“whether the prisoner is worthy of parole.” Idziak, 484 Mich. at 559 (emphasis in original). So,
parole is inherently a part of the original sentence imposed by the trial court. Id. But once
sentenced to imprisonment, the prisoner is under the jurisdiction of the DOC and Parole Board.
Holder, 483 Mich. at 170, 177; In re Parole of Bivings, 242 Mich. App. at 372.

        In contrast to Michigan, a person convicted of a federal crime may be ordered to serve a
determinate prison sentence. See Lockridge, 498 Mich. at 371; United States v Booker, 543 U.S.
220, 231-232; 125 S. Ct. 738; 160 L. Ed. 2d 621 (2005). “[U]nder a determinate scheme,
conviction for an offense typically exposes a defendant to a sentence of a fixed term lying in a
standard range for that offense.” Harper, 479 Mich. at 611. “Thus, a determinate system is a
sentencing system in which the defendant receives a certain and fixed sentence and is subject to
serving that precise sentence. An indeterminate system is a sentencing system in which the
defendant receives a singular maximum sentence, and, in some systems such as Michigan’s, may
be released on parole before serving that maximum.” Lockridge, 498 Mich. at 410 n 7
(MARKMAN, J., dissenting). “Supervised release is a unique method of post-confinement
supervision invented by the Congress for a series of sentencing reforms . . . .” Gozlon-Peretz v
United States, 498 U.S. 395, 407; 111 S. Ct. 840; 112 L. Ed. 2d 919 (1991). “Supervised release”
replaced “special parole,” which was repealed by the sentencing reforms that Congress enacted.
Id. at 397. “Special parole,” similar to parole under Michigan law, “was ‘a period of supervision
served upon completion of a prison term’ and administered by the United States Parole
Commission.” Id. at 399 (citation omitted). “Supervised release” is imposed by the sentencing
court at the initial sentencing to be served following the completion of a definite term of prison
confinement. 18 USC 3583(a); 18 USC 3624(e). Unlike parole in Michigan, a federal court
imposing a term of supervised release to follow a determinate prison term retains jurisdiction to
modify, terminate, extend, or revoke a term of supervised release. 18 USC 3583(e).

        In sum, even though the purpose of each is similar, there are significant differences
between “parole”—under the plain meaning of that term and as practiced in Michigan—and
federal “supervised release.” The most noteworthy difference is that an individual on parole is
not sentenced to a term of parole but rather, after serving a portion of an indeterminate prison
sentence, he or she becomes eligible and may be granted parole by the Parole Board. Idziak, 484
Mich. at 559, 584-585. Successful completion of parole and discharge has the effect of remitting
the remaining portion of the previously imposed prison sentence. Holder, 483 Mich. at 173. On
the other hand, “supervised release” is imposed at the initial sentencing to be served following
completion of imprisonment and is similar to a period of probation over which the sentencing
court maintains jurisdiction to modify, terminate, extend, or revoke “and require the defendant to
serve in prison all or part of the term of supervised release . . . .” 18 USC 3583(e)(3); See also
People v McCuller, 479 Mich. 672, 739; 739 NW2d 563 (2007) (KELLY, J., dissenting)
(comparing supervised release to probation by indicating that the former “is imposed in addition
to imprisonment, rather than instead of it”), and Johnson v United States, 529 U.S. 694, 725; 120
S. Ct. 1795; 146 L. Ed. 2d 727 (2000) (SCALIA, J., dissenting) (“Unlike parole, which replaced a
portion of a defendant’s prison sentence, supervised release is a separate term imposed at the
time of initial sentencing.”). Because MCL 768.7a(2) clearly and unambiguously refers only to
“parole,” we must enforce the statutory provision as written, Gardner, 482 Mich. at 50. We may

                                               -6-
not amend the statute by reading into it the term “supervised release.” Breidenbach, 489 Mich. at
10.

       Our conclusion is further supported by the principle that “[t]he Legislature is presumed to
be aware of and legislate in harmony with existing laws when enacting new laws.” People v
Rahilly, 247 Mich. App. 108, 112; 635 NW2d 227 (2001). Supervised release was created by
Congress in 1984 when it enacted the Sentencing Reform Act (SRA) of 1984. See 18 USC §
3551 et seq.; Gozlon-Peretz, 498 U.S. at 397, 399-400, 408. The SRA’s provisions regarding
supervised release became effective on November 1, 1987. Id. at 398, 400 n 4, 403. The SRA
“provide[d] for the total revamping of the sentencing procedures in the federal judicial system”
and “[i]t “replace[d] a system of indeterminate sentences and the possibility of parole with
determinate sentencing and no parole.” Walden v United States Parole Comm, 114 F3d 1136,
1138 (CA 11, 1997). In 1988, after the enactment of the SRA and the effective date of its
provisions regarding supervised release, Michigan’s Legislature amended MCL 768.7a to
include MCL 768.7a(2). 1988 PA 48, effective June 1, 1988; Idziak, 484 Mich. at 557-558.
Thus, the SRA was already in existence when MCL 768.7a(2) was enacted. Because the
Legislature is presumed to be aware of existing laws, Rahilly, 247 Mich. App. at 112, this Court
may presume that the Legislature was aware of federal supervised release, yet did not include it
in the language of MCL 768.7a(2). Comparatively, the Legislature did include the term
supervised release alongside the word parole in providing standards for a petition to discontinue
sex offender registration. See MCL 28.728c(12)(d) and (13)(e)2 (requiring that the “petitioner
successfully completed his or her assigned periods of supervised release, probation or parole”).
Had the Legislature intended to do so, it could have added supervised release to MCL 768.7a(2).
Accordingly, we conclude that the trial court erred in ordering that defendant’s sentence run
consecutively to his federal sentence.

       Defendant also argues that he is entitled to credit for time served with respect to his
sentence for the instant offense. However, because defendant failed to include this issue in his
statement of issues presented, he has not properly presented this argument for appeal. See
People v Anderson, 284 Mich. App. 11, 16; 772 NW2d 792 (2009). Additionally, defendant’s
argument is thoroughly vague: he advances no argument regarding the specific number of days
for which he believes he is entitled to sentencing credit, and he fails to explain why he is entitled
to credit. “An appellant may not merely announce his position and leave it to this Court to
discover and rationalize the basis for his claims, nor may he give only cursory treatment of an
issue with little or no citation of supporting authority.” People v Watson, 245 Mich. App. 572,
587; 629 NW2d 411 (2001) (quotation marks, brackets, and citation omitted).

       To the extent defendant’s argument is based on his being on supervised release or
incarcerated for his federal convictions, we find it without merit. MCL 769.11b governs a
defendant’s entitlement to sentencing credit. It provides:

         Whenever any person is hereafter convicted of any crime within this state and has
         served any time in jail prior to sentencing because of being denied or unable to


2
    As amended by 2011 PA 18, effective April 12, 2011.


                                                -7-
       furnish bond for the offense of which he is convicted, the trial court in imposing
       sentence shall specifically grant credit against the sentence for such time served in
       jail prior to sentencing.

Under this statute, a defendant is entitled to credit only where the defendant has been
incarcerated “because of being denied or unable to furnish bond for the offense of which he is
convicted” and being sentenced. Id.; People v Prieskorn, 424 Mich. 327, 343-344; 381 NW2d
646 (1985). The statute “neither requires nor permits sentence credit in cases . . . where a
defendant is released on bond following entry of charges arising from one offense and, pending
disposition of those charges, is subsequently incarcerated as a result of charges arising out of an
unrelated offense or circumstance . . . .” Id. at 340; see also Idziak, 484 Mich. at 562-563
(holding that the jail credit statute does not apply when a parolee commits a felony on parole and
is convicted and sentenced to a new term of imprisonment). Stated differently, under MCL
769.11b, when an individual is “required to remain in jail pending . . . resolution of [a] new
criminal charge for reasons independent of his eligibility for or ability to furnish bond for the
new offense, the jail credit statute does not apply.” Idziak, 484 Mich. at 567.

        In this case, defendant advances no argument regarding the specific number of days for
which he believes he is entitled to credit at sentencing for this offense. He also fails to support
his argument with any showing that he was incarcerated before sentencing as a result of a denial
or inability to furnish bond. MCL 769.11b. Accordingly, defendant has failed to establish plain
error occurred that affected his substantial rights. Carines, 460 Mich. at 763.

       We reverse and remand for resentencing. We do not retain jurisdiction.

                                                             /s/ Jane E. Markey
                                                             /s/ Christopher M. Murray




                                                -8-